         Case 4:19-cr-40049-TSH Document 274 Filed 12/11/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                v.

 (1) PEDRO BAEZ,
 (2) ANTHONY BAEZ,                                    Criminal No. 19-cr-40049-TSHs
 (3) AMANDA FORD,
 (4) MONICA TROCHE,
 (5) BRANNY TAVERAS,
 (6) SHASTAALENA BLAIR,
 (7) JESSICA HUGHES,
 (8) VALERIE LUCIER,
 (9) PABLO VIDARTE HERNANDEZ,
 (10) ADIANGEL PAREDES,
 (11) KEVIN MARTINEZ,
 (12) RICKY FIGUEROA,
 (13) PEDRO VILLOT-SANTIAGO,
 (14) IVAN TORRES,
 (15) JONATHAN VILLOT,
 (16) ABEL RODRIGUEZ RIVERA,
 (17) HECTOR MATOS, and
                                           ,

            Defendants


                                 INTERIM STATUS REPORT

       On July 22, 2020, the defendants were indicted in an eight count superseding indictment

charging: (1) Count One: conspiracy to distribute and to possess with intent to distribute one

kilogram or more of heroin, 400 grams or more of fentanyl, 280 grams or more of cocaine base,

and 500 grams or more of cocaine, in violation of 21 U.S.C. § 846; (2) Counts Two and Three:

distribution of 40 grams or more of fentanyl and heroin, and aiding and abetting, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vi), and 18 U.S.C. § 2; (3) Counts Four and Five: distribution

of 100 grams or more of heroin and 40 grams or more of fentanyl, and aiding and abetting, in
             Case 4:19-cr-40049-TSH Document 274 Filed 12/11/20 Page 2 of 4




violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(i), 841(b)(1)(B)(vi), and 18 U.S.C. § 2; (4)

Counts Six and Seven: distribution of 400 grams or more of fentanyl and 100 grams or more of

heroin, and cocaine, and aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(vi), 841(b)(1)(B)(i), and 18 U.S.C. § 2; and Count Eight: conspiracy to distribute

and to possess with intent to distribute 280 grams or more of cocaine base and 500 grams or more

of cocaine, in violation of 21 U.S.C. § 846.

         Defendant (2) Anthony Baez has pleaded guilty and was sentenced on December 1, 2020.

Defendant (8) Valerie Lucier pleaded guilty on September 2, 2020. Defendant (6) Shastaalena

Blair is scheduled to enter a guilty plea on January 5, 2021. Defendant (1) Pedro Baez filed a

motion for a Rule 11 hearing, however, the court has not yet set a date for that hearing.



         Defendants (1) Pedro Baez, (9) Pablo Vidarte Hernandez, (10) Adiangel Paredes, and (13)

Pedro Villot-Santiago have been in custody since their arrests on July 23, 2020. The remaining

defendants are on pre-trial release. Pursuant to Local Rule 116.5(b), and after consulting with

counsel for the defendants, 1 the government submits the following status report.

         1. Automatic Discovery and Discovery Requests

         The government has completed automatic discovery.

         2. Timing of Additional Discovery

         The government does not anticipate providing any additional automatic discovery.

         3. Timing of Additional Discovery Requests

         The defendants have not made any additional discovery requests at this time.




         1
          As of this filing, the government had conferred with counsel for all of the defendants, except counsel for
defendant (7) Jessica Hughes.
         Case 4:19-cr-40049-TSH Document 274 Filed 12/11/20 Page 3 of 4




       4. Protective Orders

       The Court entered a protective order on November 27, 2019. The government does not

anticipate the need for any additional protective orders at this time.

       5. Pretrial Motions

       The defendants have not filed any pretrial motions under Fed. R. Crim. P. 12(b). The

defendants reserve the right to file after review of the discovery.

       6. Timing of Expert Disclosures

       The Court has not yet established a date for expert witness disclosures. The government

submits that drug analysts, agents, and potentially a fingerprint examiner will be the only expert

witnesses likely to be called by the government. Accordingly, the government submits that expert

disclosures 21 days before trial should be sufficient.

       7. Defenses

       It is too early for the defense to assess this issue.

       8. Excludable Delay

       Zero days of non-excludable time have accrued.

       9. Plea Discussions, Trial

       The government and some defendants have begun discussions regarding potential pleas. It

is therefore difficult to assess the likelihood of trial. Depending on how many defendants would

remain at trial, the government anticipates trial could last from one to two weeks.

       10. Request for a Further Status Conference

       The matter is currently scheduled for a final status conference for the first eight defendants,

and as an interim status conference for the remaining defendants, for December 15, 2020. A

number of the defendants have requested additional time to review the discovery and the parties
         Case 4:19-cr-40049-TSH Document 274 Filed 12/11/20 Page 4 of 4




request that the Court set a further status conference in 60 days. As such, the government proposes

that the Court continue the interim status conference to a date in February 2021.



DATED: December 11, 2020

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ Alathea E. Porter
                                                     Alathea E. Porter
                                                     Assistant U.S. Attorney



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2020 this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/ Alathea E. Porter
                                                     Alathea E. Porter
                                                     Assistant U.S. Attorney
